Order entered August 4, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00684-CR

                    STEPHANIE ANNE TIMINEY, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 1
                             Collin County, Texas
                     Trial Court Cause No. 001-84907-2020

                                       ORDER

      Before the Court is the State’s August 3, 2022 motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.


                                                 /s/   CRAIG SMITH
                                                       PRESIDING JUSTICE